DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that because Schwartz teaches a leadless device that is a pressure sensor, that it would not be combined with a pacing device.  Examiner disagrees.  Both .
In response to applicant's argument that Schwartz could not be inserted over the guidewire because of membrane 56, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Schwartz is relied upon to teach a wireless electrode device that is implanted through a guide sheath.  Cohen (‘578) is relied upon to teach a pacing electrode device that is implanted over a guidewire.  The combined teaching reads on the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 7,840,281; claims 1 – 18 of U.S. Patent 8,185,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application, the ‘281 patent, and the ‘213 patent all claim a method of implanting a leadless cardiac pacing device in a patient.  The present application claims a method that is broader than the ‘281 and ‘213 patents.  Therefore, the ‘281 and ‘213 patents read on the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz (USPN 6,783,499 – in IDS) in view of Cohen (USPN 4,991,578).
Regarding claim 1¸Schwartz discloses a method of implanting a leadless cardiac device in a patient (e.g. Fig. 16A-16F), the method comprising: inserting a distal end of a guide wire into a vessel of a cardiovascular system of the patient (e.g. column 13, lines 54 – 58); advancing a leadless cardiac device through the vessel to a cardiovascular implantation site in the cardiovascular system (e.g. column 14, lines 5 – 15), the leadless cardiac device including a battery and a plurality of electrodes (e.g. column 15, liens 1 – 6); and thereafter, withdrawing the guide wire from the cardiovascular system (e.g. column 14, lines 5 – 6).  Schwartz fails to teach that the cardiac device is a cardiac pacing device and that the device is inserted over the guide wire, but rather teaches inserting a sheath over the guidewire, then removing the guidewire, and implanting the device through the sheath. 

Regarding claims 2 and 11, Schwartz further discloses inserting a guide sheath in the vessel (e.g. column 14, lines 1 – 4).
Regarding claims 3 and 12, Schwartz in view of Cohen discloses the guide sheath as previously discussed.  Both Schwartz and Cohen are silent towards a “steering mechanism.”  However, both references discuss implanting the sheath through an appropriate vessel.  Therefore, the sheath would necessarily have a “steering mechanism” in order to move to the appropriate site through the vessel.
Regarding claims 4 and 13, Schwartz further discloses advancing a delivery catheter through the guide sheath (e.g. column 15, lines 5 – 8).
Regarding claim 5, Schwartz further discloses advancing the leadless cardiac pacing device out of a distal opening of the guide sheath at the cardiovascular implantation site (e.g. Fig. 16E, 16F).
Regarding claim 6, Schwartz further discloses engaging the leadless cardiac device with a heart chamber wall at the cardiovascular implantation site (e.g. Fig. 16C, 16D).
Regarding claims 7 and 8, Schwartz discloses advancing a delivery catheter through the vessel of the cardiovascular system with the leadless cardiac pacing device 
Regarding claims 9 and 16, Schwartz in view of Cohen discloses the delivery catheter as previously discussed.  Both Schwartz and Cohen are silent towards a “steering mechanism.”  However, both references discuss implanting the catheter through an appropriate vessel.  Therefore, the catheter would necessarily have a “steering mechanism” in order to move to the appropriate site through the vessel.
Regarding claims 10, 14, and 15¸ Schwartz further discloses the cardiovascular implantation site is in a heart of the cardiovascular system (e.g. column 4, lines 6 – 10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792